Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 9 are objected to because of the following informalities:  
In claims 1 and 9, “the member” should read --the setting member-- for consistency. Also, “the module” should read --the metering module-- for consistency. 
In claim 2, “the module” should read --the metering module-- for consistency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (U.S. 2010/0252252A1).
Regarding claim 1, Harris et al. disclose a setting tool (13, see figs. 1A-2B) configured to actuate a downhole component (22, see fig. 1A-1B and refer to para 0065, 0069, and 0091: setting tool 13 is used to actuate expandable sleeve), comprising: 
a piston (61b) exposed to a fluid chamber (66a, 64a, see figs. 2A-2B; refer to para 0118); a setting member (62a, 62b; para 0123) in operable communication with the piston (61b), the member (62a, 62b; para 0123: sleeves 62a, 62b travels to eventually cause expansion of component 22) moveably (see fig. 2B) responsive to a pressure in the fluid chamber (64a, 66a) and disposed to cause movement in the downhole component (22; see figs. 1A-2B and refer to para 0065, 0069, 0091, and 0118), during use; and 
a metering module (61a) operably connected to the piston (61b) and/or the setting member (62a, 62b), the module (61a) gradually reducing an opposing force (force in chamber 66a by bleeding fluid out via passage 67a) on the piston (61b) and/or the setting member (62a, 62b).  
Regarding claim 2, Harris et al. disclose the module (61a) allowing only gradual movement of the piston (61a) and/or the setting member (62a, 62b; bleeding of chamber 66a is gradual which will result in a gradual movement of piston 61a).  
Regarding claim 4, Harris et al. disclose wherein the metering module (61a) is a fluid metering configuration (fluid in chamber 66a flow pass though 61a and out via 67a; refer to para 0118).  
Regarding claim 5, Harris et al. disclose a method of actuating a downhole component (22), comprising: increasing fluid pressure in a borehole (para 0018 and figs. 2A-2B: increased fluid pressure from mandrel 30, pass port 65a and into chamber 64a causing the movement seen in fig. 2B) in which the setting tool (13) as claimed in claim 1 is disposed (see the rejection of claim 1 above); and moving the piston (61b) and/or the setting member (62a, 62b) to apply a gradually increasing force (bleeding of  chamber 66a via passage 67a while pumping fluid in chamber 64a gradually increases force) on the downhole component (22).  
Regarding claim 7, Harris et al. disclose gradually reducing an opposing force (force in chamber 66a) on the piston (61b) and/or setting member (62a, 62b).  
Regarding claim 8, Harris et al. disclose wherein the gradually reducing is by bleeding off (via port 67a) a pressure (pressure in chamber 66a) acting on the piston (61a) in opposition to the borehole pressure (see figs. 1A-2B and refer to paragraphs 0119, 0121, 0123).  
Regarding claim 9, Harris et al. disclose a setting tool (13, see figs. 1A-2B) configured to actuate a downhole component (22, see fig. 1A-1B and refer to para 0065, 0069, and 0091: setting tool 13 is used to actuate expandable sleeve), comprising: 
a piston (61b) exposed to a fluid chamber (66a, 64a, see figs. 2A-2B; refer to para 0118); a setting member (62a, 62b; para 0123) in operable communication with the piston (61b), the member (62a, 62b; para 0123) moveably (see fig. 2B) responsive to a pressure in the fluid chamber (64a, 66a) and disposed to cause movement in the downhole component (22; see figs. 1A-2B and refer to para 0065, 0069, 0091, and 0118), during use; and 
a metering module (61a) operably connected to the piston (61b) and/or the setting member (62a, 62b), the module (61a) allowing only gradual movement (force in chamber 66a by bleeding fluid out via passage 67a) of the piston (61b) and/or the setting member (62a, 62b).  
Regarding claim 10, Harris et al. disclose a system (see figs. 1A-2B) comprising: a borehole in a formation (16, fig. 1A); a string (14, 30) in the borehole; and a setting tool (12) as claimed in claim 1 disposed in the string (see fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2010/0252252A1), in view of Doane et al. (U.S. 2014/0360734A1).
Regarding claim 3, Harris et al. teach all the features of this claim as applied to claim 1 above; however, Harris et al. is silent to wherein movement of the setting member requires a precondition of the pressure reaching a predetermined threshold.  
Doane et al. teach preventing movement of a piston (30) until the force exerted on the piston exceeds a predetermined or preselected minimum threshold (refer to para 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting member of Doane et al. to require a precondition of the pressure reaching a predetermined threshold, Doane et al., to prevent premature actuation of the setting tool prior to arriving at a desired downhole location. 
Regarding claim 6, Harris et al. teach all the features of this claim as applied to claim 5 above; however, Harris et al. is silent to wherein the moving is only after a predetermined threshold pressure acting on the piston is met.  
Doane et al. teach preventing movement of a piston (30) until the force exerted on the piston exceeds a predetermined or preselected minimum threshold casing movement of the piston (refer to para 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting member of Doane et al. wherein moving is only after a predetermined threshold pressure acting on the piston is met, Doane et al., to prevent premature actuation of the setting tool prior to arriving at a desired downhole location. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672